EXHIBIT 23.3 JENNIFER J. BROWN c/o Lowham Walsh LLC 205 South Third Street Lander, Wyoming 82520 USA CONSENT OF EXPERT FILED BY SEDAR AND EDGAR October 17, 2012 British Columbia Securities Commission Alberta Securities Commission Ontario Securities Commission United States Securities and Exchange Commission Re: Midway Gold Corp. (the "Company") filing of a Short Form Base Shelf Prospectus dated October 17, 2012 (the "Prospectus") and the Company's Registration Statement on Form S-3 dated October 17, 2012 (the "Registration Statement") I refer to the report entitled "NI 43-101 Feasibility Study for the Pan Gold Project, White Pine County, Nevada" dated November 15, 2011 (the "Report") as referenced in the Prospectus, the Registration Statement and documents incorporated by reference therein. This letter is being filed as my consent to the use of my name and the Reports, and summaries thereof, in the Prospectus and the Registration Statement and in documents incorporated by reference therein. I confirm that I have read the Prospectus and the Registration Statement and I have no reason to believe that there are any misrepresentations that are derived from the Reports referred to above or that are within my knowledge as a result of the services I performed in connection with such Reports. I consent to the incorporation by reference of this consent into the Registration Statement and any amendment thereto, including post-effective amendments. [Signature page follows] Yours truly, /s/ Jennifer J. Brown, P.G. Jennifer J. Brown, P.G.
